Citation Nr: 0208998	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1943 to April 1949.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus.  In April 
2001, the Board remanded the case to the RO for additional 
development.  A March 2002 RO rating decision granted service 
connection for bilateral hearing loss.  Hence, the issue of 
service connection for that disorder is not for appellate 
consideration.


FINDING OF FACT

Tinnitus is not demonstrated.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service; 
nor is tinnitus proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for tinnitus, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of tinnitus and to obtain an 
opinion as to the etiology of any tinnitus found.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a 
September 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from April 1943 to April 1949.  
Service department records show that the veteran served on 
board a ship during World War II.  Service medical records do 
not show that he complained of tinnitus and the report of his 
medical examination in April 1949 for separation from service 
is negative for tinnitus.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
after service.  Those records do not show the presence of 
tinnitus.

In April 2001, the Board remanded the case to the RO in order 
to have the veteran undergo a VA medical examination to 
determine the nature and extent of any tinnitus, and to 
obtain an opinion as to the etiology of any tinnitus found.  
He underwent a VA audiological examination in February 2002.  
He reported no tinnitus.

A VA document dated in March 2002 shows that the evidence in 
the veteran's claims folder was reviewed by a physician for 
expression of an opinion as to the etiology of any tinnitus.  
The physician found no evidence of tinnitus.

A review of the record shows that service connection is in 
effect for enucleation of the left eye, rated 40 percent; 
bilateral hearing loss, rated zero percent; and residuals of 
fracture of the left 4th finger, rated zero percent.  


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran asserts that he has tinnitus due to experiences 
in service.  Service documents show that he served on board a 
ship in World War II and the Board concedes that he was 
exposed to loud noises during service.

The medical evidence, however, does not show the presence of 
tinnitus.  In April 2001, the Board remanded the case to the 
RO in order to have the veteran undergo a VA medical 
examination to determine the nature and extent of his 
tinnitus and to obtain an opinion as to the etiology of that 
condition.  At a VA audiological examination in February 
2002, the veteran reported no tinnitus, and the examiner who 
reviewed the evidence in the veteran's claims folder in March 
2002 found no evidence of tinnitus.

After consideration of all the evidence, the Board finds that 
it does not show the presence of tinnitus.  Hence, service 
connection is not warranted for such a condition based on 
incurrence in service or secondary to a service-connected 
disability based on the above legal criteria.  The 
preponderance of the evidence is against the claim for 
service connection for tinnitus, and the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Service connection for tinnitus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

